Exhibit 10.46

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made as of July 5, 2005, by and between ICT GROUP, INC., a
Pennsylvania corporation (hereinafter called “Company”), and Lloyd M. Wirshba,
an individual (hereinafter called “Employee”).

 

WITNESSETH

 

Company wishes to employ Employee and Employee wishes to enter into the employ
of Company on the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound hereby, Company and Employee
agree as follows:

 

1. Employment. Company hereby employs Employee as Executive Vice President and
Employee hereby accepts employment by Company for the period of time and upon
the terms, conditions and restrictions contained in this Agreement.

 

2. Duties and Responsibilities.

 

(a) Employee agrees to assume such duties and responsibilities normally
associated with the position indicated above, and as may be assigned to Employee
by the Chief Executive Officer and President of the Company from time to time.
Employee shall perform any other duties reasonably required by Company and, if
requested by Company, shall serve as an officer or director of Company or any of
its affiliates without additional compensation.

 

(b) Throughout the term of this Agreement, Employee shall devote his entire
working time, energy, skill and best efforts to the performance of his duties
hereunder in a manner, which will faithfully and diligently further the business
and interest of Company. During the term of this Agreement, Employee may not,
directly or indirectly, do any work for any other company, without the prior
written approval of the Chief Executive Officer.

 

1



--------------------------------------------------------------------------------

3. Term. This Agreement shall be for a term of one (1) year, commencing on, July
5, 2005 and ending on July 5, 2006 unless sooner terminated as hereinafter
provided. Unless either party elects to terminate this Agreement at the end of
the original or any renewal term by giving the other party written notice of
such election at least ninety (90) days before the expiration of the then
current term, this Agreement shall be deemed to have been renewed for an
additional term of one (1) year commencing on the day after the expiration of
the current term, unless sooner terminated as hereinafter provided.

 

4. Compensation.

 

(a) For all of the service rendered by Employee to Company, Employee shall
receive a gross annual base salary of $330,000.00, less taxes and other
deductions required by law, payable in reasonable periodic installments in
accordance with Company’s regular payroll practices in effect from time to time.
The Company shall review Employee’s base salary on an annual basis.

 

(b) In addition to Employee’s base salary, Company may pay Employee from time to
time such bonuses or other additional compensation as Company may determine in
its sole discretion.

 

(c) Throughout the term of this Agreement, Employee shall be eligible to
participate in Company’s insurance and other benefit plans and programs subject
to their terms, conditions and restrictions. Nothing herein shall preclude
Company from modifying or terminating any insurance or other benefit plan or
program.

 

(d) Employee shall accrue vacation pay at a rate of 1.75 days per full-month of
employment.

 

(e) Employee will not receive any remuneration or any other benefit from any
client or any other company or individual in connection with any transaction in
which Company is involved, directly or indirectly. The Company acknowledges that
Employee’s receipt of severance and accrued bonus from AOL does not violate the
foregoing sentence. Nor will Employee assign or give any part of the
compensation which he receives from Company to any other employee, agent or
representative of Company, to any client or any of its employees, agents or
representatives, or to any other person or entity involved, directly or
indirectly, with Company.

 

5. Expenses. Company will reimburse Employee for all reasonable expenses
incurred by Employee in connection with the performance of Employee’s duties
hereunder upon receipt of vouchers therefor satisfactory to Company and in
accordance with Company’s regular reimbursement procedures and practices in
effect from time to time.

 

2



--------------------------------------------------------------------------------

6. Post-Termination Payments.

 

(a) If Employee is terminated by Company pursuant to Paragraph 10 hereof,
Company shall pay to Employee a monthly severance payment in an amount equal to
Employee’s monthly salary at the time of termination, less taxes and other
deductions required by law, for either (i) twelve (12) months if Employee has
less than ten (10) years of uninterrupted service with Company as of the
effective date of employment termination or (ii) eighteen (18) months if
employee has ten (10) years or more of uninterrupted service with Company as of
the effective date of employment termination (the applicable period hereinafter
called the “Severance Period”); provided that Employee signs at the time of
termination of employment a General Release satisfactory to Company of any and
all claims which Employee may have arising out of or relating to Employee’s
employment with and/or termination of employment with Company. If Employee is
terminated for an Inability pursuant to Paragraph 7 hereof and such Inability
constitutes a disability, Company shall pay to Employee, during the Severance
Period, the difference between Employee’s base salary and any disability
payments he receives during such period under the Company’s short and long-term
disability plans, as applicable. In addition, if Employee is terminated for any
reason other than for Cause under Paragraph 9 or for an Inability under
Paragraph 7 which is other than a disability, and on the effective date of such
termination, Employee is covered under Company’s group health plan, Company
shall maintain Employee in its group health plan on the same basis as if
Employee had remained employed by Company during the Severance Period, for the
duration of the Severance Period or until Employee becomes employed under
another group health insurance plan, whichever occurs first.

 

(b) Employee shall make reasonable efforts to obtain replacement income (through
employment and other sources) during the period in which Employee receives
post-termination payments from Company.

 

(c) Company’s obligation to make post-termination payments pursuant to Paragraph
6(a) shall be offset by any compensation earned by Employee, as an employee,
consultant, independent contractor or otherwise, during the period in which
Employee receives such post-termination payments. Employee shall report any such
compensation to the Company and shall respond to inquiries by the Company
concerning such compensation.

 

3



--------------------------------------------------------------------------------

(d) Company’s obligations under Paragraph 6(a) shall cease in the event Employee
fails to comply with paragraphs 6(b) or 6(c) of this Agreement or in the event
Employee breaches any of the restrictions or obligations set forth in Paragraphs
12 and 13 of this Agreement.

 

7. Inability. If Employee is unable to perform the essential functions of his
job, with or without reasonable accommodations, for whatever reason, for a
period of thirteen (13) consecutive weeks or for a cumulative period of nineteen
(19) weeks during any twelve-month period, Company shall have the right to
terminate Employee’s employment, in which event Company shall have no further
obligations or liabilities hereunder after the date of such termination. The
termination of Employee’s employment with Company pursuant to this Paragraph
shall not release Employee from Employee’s obligations and restrictions under
Paragraphs 12 and 13 of this Agreement.

 

8. Death. If Employee dies, Company shall have no further obligations or
liabilities to Employee’s estate or legal representative or otherwise after the
date of his death except : (i) for accrued, unpaid salary and (ii) for severance
payments under Paragraph 6(a) if Employee dies during the Severance Period. In
addition, the rights of Employee’s estate or beneficiary under any incentive
plan, equity compensation plan or employee benefit plan in which Employee
participated at the time of his death shall be determined in accordance with the
terms of the relevant plan.

 

9. Discharge for Cause. Company may discharge Employee at any time for “Cause”,
which shall include, but not be limited to: willful misconduct, fraud,
misappropriation, malfeasance, misfeasance, nonfeasance, embezzlement, gross
negligence, self-dealing, dishonesty, misrepresentation, conviction of a crime
of moral turpitude, or material violation by Employee of any Company policy or
provision of this Agreement. In the event Company terminates Employee’s
employment for Cause, Company shall have no further obligations or liabilities
to Employee after the date of such discharge. The termination of Employee’s
employment with Company pursuant to this Paragraph shall not release Employee
from Employee’s obligations and restrictions under Paragraphs 12 and 13 of this
Agreement.

 

10. Discharge Not for Cause. Notwithstanding any other provision of this
Agreement, Company may discharge Employee at any time without cause by providing
Employee with 30 days written notice, which notice Company may waive, in whole
or in

 

4



--------------------------------------------------------------------------------

part, in its sole discretion, by paying Employee for such 30 days. Upon
termination of Employee pursuant to this Paragraph, Company shall be obligated
to provide Employee with post-termination payments in accordance with Paragraph
6, but shall have no further obligations or liabilities to Employee after the
date of his termination. The termination of Employee’s employment with Company
pursuant to this paragraph shall not release Employee from Employee’s
obligations and restrictions under Paragraphs 12 and 13 of this Agreement.

 

11. Termination by Employee.

 

(a) Employee may terminate his employment under this Agreement at any time by
providing Company with 30 days written notice, which notice Company may waive,
in whole or in part, in its sole discretion, by paying Employee for such 30
days. Company shall have no further obligations or liabilities to Employee after
the date of his termination.

 

(b) In addition, Employee may resign at any time for “Good Reason” by providing
Company with 30 days written notice of his intention to resign for Good Reason.
If Employee resigns for Good Reason, the Company shall pay him post –
termination payments in accordance with Paragraph 6 of this Agreement. “Good
Reason” is defined as (i) a substantial (20% or more) reduction in Employee’s
salary or benefits; provided, however, that such a reduction which is part of a
general salary or benefit reduction applicable to all senior Executives of the
Company shall not be deemed to constitute Good Reason or (ii) a substantial
change in Employee’s duties and responsibilities which change would reduce
Employee’s stature, importance and dignity within the Company.

 

(c) The termination of Employee’s employment with Company pursuant to this
Paragraph 11 shall not release Employee from Employee’s obligations and
restrictions under Paragraphs 12 and 13 of this Agreement.

 

12. Company Property.

 

(a) All advertising, sales, manufacturers’ and other materials or articles or
information, including without limitation data processing reports, client sales
analyses, invoices, price lists or information, samples or any other materials
or data of any kind furnished to Employee by Company or developed by Employee on
behalf of Company or at Company’s direction or for Company’s use or otherwise in
connection with Employee’s employment hereunder, are and shall remain the sole
and confidential property of Company.

 

5



--------------------------------------------------------------------------------

(b) Immediately upon termination of Employee’s employment, whether by Employee
or Company, whether during the term of this Agreement, upon its expiration or
subsequent to its expiration, Employee shall deliver to Company, all Company
property (for example, keys and credit cards) and all documents, books, records,
lists and other documents relating to Company’s business, regardless of where or
by whom said writings were kept or prepared, retaining no copies.

 

(c) In the event Employee receives notice from Company that his employment is or
will be terminated or Employee provides Company with notice of his intent to
resign, within five (5) days of receiving or providing such notice, and
thereafter as may be requested by Company, Employee shall provide Company with a
list of all clients and potential clients with whom he is working and/or
negotiating and a summary of the status of each matter with which he is
involved, directly or indirectly.

 

13. Restrictive Covenants, Trade Secrets, Etc.

 

(a) For a period of one (1) year (or for a period of 18 months if the Employee
is entitled to 18 months of severance payments pursuant to Section 6(a) of this
Agreement) after the termination of his employment with Company, for any reason
whatsoever, whether during the term of this Agreement, upon its expiration or
subsequent to its expiration, whether by Employee or Company, Employee shall not
for his own benefit or for the benefit of any third party, directly or
indirectly, in any capacity, participate in any of the following activities: (i)
hire or do any business with any employee of Company or otherwise induce or
attempt to influence any employee of Company to terminate his or her employment
with Company; (ii) divert, solicit, or do any business with any current, former
(within two (2) years of the date of termination), or potential (engaged in
discussion with Company as of the date of termination) client of Company; or
(iii) cause or attempt to cause any current, former, or potential client to
refrain from doing business with Company. In light of the fact that the clients
of Company will be engaged in operations nationwide and Company will be
contacting potential customers for its clients throughout the entire United
States, the restrictions set forth in this Paragraph 13(a) shall apply
throughout the entire United States.

 

(b) During the term of this Agreement and at all times thereafter, Employee
shall not use for his personal benefit, or disclose, communicate or divulge to,
or use for the direct or indirect benefit of any person, firm, association or
company other than Company, any material referred to in Paragraph 12 above or
any information regarding the business methods, business policies, procedures,
techniques, research or development projects or results, trade secrets, or other
knowledge or processes of or

 

6



--------------------------------------------------------------------------------

developed by Company or any names and addresses of clients or customers or any
data on or relating to past, present or prospective clients or customers or any
other confidential information relating to or dealing with the business
operations or activities of Company, made known to Employee or learned or
acquired by Employee while in the employ of Company.

 

(c) Any and all writing, inventions, improvements, processes, procedures and/or
techniques which Employee may make, conceive, discover or develop, either solely
or jointly with any other person or persons, at any time during the term of this
Agreement, whether during working hours or at any other time and whether at the
request or upon the suggestion of Company or otherwise, which relate to or are
useful in connection with any business now or hereafter carried on or
contemplated by Company, including developments or expansions of its present
fields of operations, shall be the sole and exclusive property of Company.
Employee shall make full disclosure to Company of all such writings, inventions,
improvements, processes, procedures and techniques, and shall do everything
necessary or desirable to vest the absolute title thereto in Company. Employee
shall write and prepare all specifications and procedures regarding such
inventions, improvements, processes, procedures and techniques and other aid and
assist Company so that Company can prepare and present applications for
copyright or Letters Patent therefor and can secure such copyright or Letters
Patent wherever possible, as well as reissues, renewals, and extensions thereof,
and can obtain the record title to such copyright or patents so that Company
shall be the sole and absolute owner thereof in all countries in which it may
desire to have copyright or patent protection. Employee shall not be entitled to
any additional or special compensation or reimbursement regarding any and all
such writings, inventions, improvements, processes, procedures and techniques,
except that Company shall reimburse Employee for any expenses which Employee may
incur in vesting absolute title thereto in Company.

 

(d) Employee acknowledges that the restrictions contained in the foregoing
subparagraphs (a), (b), and (c), in view of the nature of the business in which
Company is engaged, are reasonable and necessary in order to protect the
legitimate interests of Company, and that any violation thereof would result in
irreparable injuries to Company, and Employee therefore acknowledges that, in
the event of his violation of any of these restrictions, Company shall be
entitled to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief as well as damages and an equitable accounting of
all earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which Company may be entitled.

 

7



--------------------------------------------------------------------------------

(e) Employee agrees that if any or any portion of the foregoing covenants or the
application thereof, is construed to be invalid or unenforceable, the remainder
of such covenant or covenants shall not be affected and the remaining covenant
or covenants shall then be given full force and effect without regard to the
invalid or unenforceable portion(s). If the covenant is held to be unenforceable
because of the area covered, the duration thereof or the scope thereof, Employee
agrees that the court making such determination shall have the power to reduce
the area and/or the duration and/or scope thereof, and the covenant shall then
be enforceable in its reduced form.

 

(f) If Employee violates any of the restrictions contained in the foregoing
subparagraph (a), the restrictive period shall not run in favor of Employee from
the time of the commencement of any violation until such time as the violation
shall be cured by Employee to the satisfaction of Company.

 

14. Prior Agreements. Employee represents to Company (a) that there are no
restrictions, agreements or understandings whatsoever to which Employee is a
party which would prevent or make unlawful his execution of this Agreement or
his employment hereunder; (b) there are no agreements, restrictions or
understandings whatsoever to which Employee is a party which place any
limitations as to the companies or individuals with whom he may ado business;
(c) that his execution of this Agreement and his employment hereunder shall not
constitute a breach of any contract, agreement or understanding, oral or
written, to which he is a party and by which he is bound; and (d) that he is
free and able to execute this Agreement and to enter into employment by Company.

 

15. Miscellaneous.

 

(a) Waiver. The waiver by Company of a breach of any provision of this Agreement
by Employee shall not operate or be construed as a waiver of any subsequent
breach by Employee. No waiver shall be valid unless in writing and signed by
Company’s Chief Executive Officer.

 

(b) Controlling Law. This Agreement and all questions relating to validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania, and
without the aid of any canon, custom or rule of law requiring construction
against the draftsman.

 

(c) Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to

 

8



--------------------------------------------------------------------------------

have been duly given, made and received only when delivered (personally, by
courier service such as Federal Express, or by other messenger) or when
deposited in the United States mails, registered or certified mail, postage
prepaid, return receipt requested, addressed in the case of Company, to its
Chief Executive Officer at its principal place of business, and in case of
Employee, to his home address.

 

(d) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of Company and its successors and assigns and shall be binding
upon Employee, his heirs and legal representatives. In addition, the Company
shall require any successor or assignee, in connection with any sale, transfer
or other disposition of all or substantially all of the Company’s assets or
business, whether by purchase, merger, consolidation or otherwise, expressly to
assume and agree to perform the Company’s obligations under this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession, assignment or sale had taken place.

 

(e) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

 

(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(g) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written. The express terms hereof
control and supersede any course of performance an/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing and signed by the Company’s Chief
Executive Officer.

 

(h) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

 

(i) Survival. The covenants contained in Paragraphs 12 and 13 shall survive the
expiration of this Agreement and the termination of Employee’s employment.

 

(j) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;

 

9



--------------------------------------------------------------------------------

provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.

 

(k) Law Changes. To the extent that any payment under this Agreement is deemed
to be deferred compensation subject to the requirements of Section 409A of the
Internal Revenue Code, the Company and the Employee shall amend this Agreement
so that such payments will be made in accordance with the requirements of
Section 409A of the Internal Revenue Code.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement in
Newtown, Pennsylvania on the date first above written.

 

ICT GROUP, INC.     By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    John J. Brennan   Lloyd M. Wirshba    

 

--------------------------------------------------------------------------------

Date

 

--------------------------------------------------------------------------------

Date

 

10